Citation Nr: 0011083	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  93-11 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel






INTRODUCTION

The veteran had active service from September 1955 to October 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  That decision denied 
a claim of entitlement to an evaluation in excess of 10 
percent for a knee disability.  After first remanding the 
claim in February 1995, the Board, by a decision issued in 
May 1996, granted a 20 percent evaluation for the knee 
disability.  The veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (formerly, the U.S. 
Court of Veterans Appeals) (the Court).  

The parties filed a joint motion to remand the claim.  By an 
order issued in June 1997, the Court granted the joint 
motion, vacating the part of the Board's decision that denied 
an increased evaluation in excess of 20 percent for a left 
knee disability.  The Board remanded the claim for further 
development, and the claim now returns to the Board following 
completion of that development. 


FINDING OF FACT

The veteran's left knee disability is currently manifested by 
radiologic findings of degenerative joint disease, complaints 
of pain, limitation of motion, and anterior/posterior 
instability requiring moderate limitations of activity.


CONCLUSION OF LAW

The schedular criteria for a 10 percent evaluation for the 
veteran's left knee disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, in addition to the current 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.10, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5257 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board finds that the veteran's 
claim for an increased evaluation for his service-connected 
left knee disability is plausible and capable of 
substantiation and is therefore well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  An allegation 
that a service-connected disorder has become more severe is 
sufficient to well-ground a claim for increase.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  It is 
noted in this regard that the veteran has been afforded 
multiple VA examinations.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1998).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran, who sustained a fracture of the head of the left 
tibia in 1968, was treated numerous times in service for left 
knee problems.  By a September 1982 rating decision, the 
veteran was granted service connection for internal 
derangement of the left knee with degenerative changes, and 
that disability was evaluated as 10 percent disabling in 
November 1981, on the day following his service discharge.  
That evaluation remained in effect at the time of the claim 
underlying the current appellate review.

This claim, as noted above, returns to the Board following a 
Court remand of a May 1996 Board decision.  At the time of 
the May 1996 Board decision, the evidence of record included 
the reports of VA examinations in December 1990, June 1992, 
July 1995, and August 1995, as well as private clinical 
records of left knee treatment.  The evidence established 
that the veteran had instability of the left knee productive 
of moderate impairment, as well as radiologic findings of 
degenerative joint disease, some limitation of motion, and 
subjective complaints of pain.  In its May 1996 decision, the 
Board considered various diagnostic codes and regulations, 
including 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5257, 5260, and 5261.  The 
Board concluded that the evaluation most favorable to the 
veteran was a 20 percent evaluation, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, and that benefit was awarded in the May 
1996 decision.

However, during the pendency of the veteran's appeal to the 
Court, the parties, in a Joint Motion for Partial Remand, 
agreed that further adjudication was required to determine 
whether the veteran was entitled to a separate compensable 
evaluation under another diagnostic code, in addition to the 
20 percent evaluation under Diagnostic Code (DC) 5257.  In 
June 1996, the Court ordered a remand of the May 1996 Board 
decision.  The following month, in July 1997, VA's General 
Counsel issued a precedent opinion, VAOPGCPREC 23-97 (1997), 
which clarified the relationship between various diagnostic 
codes in 38 C.F.R. § 4.71a, focusing on Diagnostic Codes 
5003, 5010, 5257, 5260, and 5261.  

The General Counsel held that, where there are radiologic 
findings of arthritis, and arthritis is not encompassed under 
the diagnostic code used to evaluate a veteran's disability, 
then a separate compensable evaluation may be appropriate 
under DC 5003.  The General Counsel also held that DC 5257 
provides for evaluation of instability of the knee without 
reference to limitation of motion or arthritis, and that DC 
5003 addresses radiologic findings of arthritis and 
limitation of motion without reference to instability.  
VAOPGCPREC 23-(1997).

Based on this opinion, a veteran may be awarded separate 
compensable evaluations under DC 5003 and DC 5257, if the 
veteran has knee disability symptoms and findings meeting the 
criteria under each diagnostic code, without overlapping, and 
without evaluation of any symptoms under more than one 
diagnostic code.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The General Counsel further clarified its 
1997 holdings regarding these diagnostic codes in a 1998 
opinion, which focused on the relationship between these 
diagnostic codes and regulatory provisions governing 
evaluation of pain.  38 C.F.R. §§ 4.40, 4.45, and 4.59; 
VAOPGCPREC 9-98 (1998).

The veteran's most recent VA examination, conducted in July 
1998, reflects that the veteran complained of swelling, 
clicking, popping, grinding, buckling, and locking of the 
left knee, as he had previously.  There was 
anterior/posterior instability, but no varus valgus 
instability.  The veteran reported three episodes of flare-
ups during the six months preceding the examination, with the 
last episode of locking less than a week prior to the 
examination.

The veteran's gait was essentially normal, although he did 
not appear to come to full extension of either knee, but he 
did not limp.  The examiner concluded that the veteran could 
work eight hours, because his ability to sit was not limited, 
but indicated that the veteran should be limited to one hour 
of standing and walking in an eight-hour day, and should not 
squat, kneel, climb, reach above the shoulder, and should 
lift or carry no more than 10 pounds.  

The Board notes that these findings and limitations are 
consistent with the veteran's current 20 percent evaluation 
under DC 5257, in that the left knee instability results in 
moderate impairment, as reflected by the restrictions in the 
veteran's industrial capacity.  The Board has considered 
whether the evidence raises an issue of entitlement to an 
evaluation in excess of 20 percent under DC 5257 to determine 
whether this issue, although not before the Board for 
appellate review at this time, has been raised by the 
evidence or arguments.  In this case, the examiner has 
clearly stated that the veteran is able to work an eight-hour 
day, so long as he adheres to certain industrial limitations, 
and is still able to perform such activities as lifting and 
carrying, up to 10 pounds at a time, or is able to push or 
pull a maximum of 50 pounds.  The medical evidence reflects 
that the frequency of flare-ups is currently manageable 
through an exercise regimen.  The Board notes that the 
ability to maintain full-time employment with certain 
limitations is consistent with moderate, but not severe, left 
knee disability.  Similarly, a frequency of flare-ups of 
every two months, episodes of locking, and management of 
severity of symptoms through an exercise regiment are 
consistent with moderate, but not severe, left knee 
disability.  Thus, the evidence does not imply a claim for an 
increased evaluation under DC 5257, nor has the veteran 
indicated a desire to raise this issue.  

In order to determine if the veteran is entitled to a 
separate compensable evaluation under a diagnostic code other 
than DC 5257, the Board has considered the medical evidence 
of record, with emphasis on the most recent examination 
findings.  The Board notes that the findings on current 
examination are consistent with findings on prior 
examinations, although the veteran's disability apparently 
continues to increase in severity.  

The report of the 1998 examination continues to reflect that 
the veteran has degenerative changes in the left knee on 
radiologic examination, has pain on motion, and some 
limitation of motion.  VAOPGCPREC 23-97 establishes that, 
where a knee disability is rated under DC 5257, a separate 
rating for arthritis may be assigned under Diagnostic Codes 
5010 or 5003 if additional disability meeting the schedular 
criteria under those Codes is shown by the evidence.  In 
determining whether an additional disability exists for 
purposes of a separate rating, the veteran must, at a 
minimum, meet the criteria for a compensable rating.  
VAOPGCPREC 9-98.  

Since Diagnostic Code 5003 provides that a veteran with 
arthritis and limitation of motion must be evaluated under 
the diagnostic code applicable to that limitation of motion, 
if it is compensable, the Board has considered the veteran's 
limitation of range of motion of the left knee.  The examiner 
who conducted the July 1998 examination concluded that the 
veteran could extend the left knee to zero degrees and had 
flexion to 95 degrees.  Since the veteran's left knee 
extension is normal, a compensable evaluation is not 
available for limitation of extension.  38 C.F.R. § 4.71, 
Plate II; 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

A compensable, 10 percent evaluation, may be assigned where 
flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Thus, the veteran's left knee flexion, 
limited only to 95 degrees, is non-compensable.  Since the 
veteran's limitation of motion is not compensable under the 
applicable diagnostic codes for range of motion of the knee, 
the veteran is not entitled to a separate compensable 
evaluation on that basis.  

The radiologic findings of arthritis in the left knee, 
however, as well as the complaints of pain and non-
compensable limitation of motion, meet the criteria for a 10 
percent evaluation, but no more, under Diagnostic Code 5003, 
or under Diagnostic Code 5010, if the diagnosis is traumatic 
arthritis, which uses the same criteria.  Thus, under the 
General Counsel opinion issued since the Board's prior 
decision in this case, the veteran is entitled to a separate, 
compensable (10 percent) evaluation under DC 5003 in addition 
to his currently-assigned 20 percent evaluation under DC 
5257.

VAOPGCPREC 9-98 establishes that DC 5003 is to be "read in 
conjunction with" section 4.59 and that DC 5003 is 
"complemented by" section 4.40, and that sections 4.40, 
4.45, and 4.59 are applicable in evaluating arthritis.  
However, the Court has held that, because Diagnostic Code 
5257 does not provide for compensation solely based upon 
limitation of motion, but encompasses the residuals of 
injury, including factors such as pain and instability, a 
separate analysis of the provisions of 38 C.F.R. § 4.40 and 
4.45 would be duplicative of disability evaluated under DC 
5257 and therefore is not warranted.  Accordingly, the Board 
finds that an evaluation in excess of 10 percent under DC 
5003 is not warranted in this case, since the veteran's knee 
disability, including pain, is also evaluated under DC 5257.

The Board has considered whether the evidence establishes 
that the veteran has any left knee symptomatology which is 
not encompassed under the assigned evaluations as reflected 
in this decision.  The Board does not find any evidence of 
manifestations of left knee disability not addressed by the 
assigned evaluations.  In particular, the Board notes that 
the veteran has undergone removal of left knee semilunar 
cartilage.  Under Diagnostic Code 5259, symptomatic removal 
of semilunar cartilage warrants a 10 percent evaluation.  The 
Board finds no evidence that the veteran has any current 
symptom, however, which might be attributable to removal of 
semilunar cartilage, such as pain, swelling, limitation of 
motion, instability, or the like, which is not already 
evaluated under either DC 5257 or DC 5003.  The Board finds 
that a separate compensable evaluation under DC 5259 is not 
warranted. 

The evidence to warrant an evaluation in excess of 10 percent 
DC 5003 is not in equipoise, and the provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.


ORDER

A 10 percent evaluation for degenerative joint disease, left 
knee, under 38 C.F.R. § 4.71a, Diagnostic Code 5003, is 
granted, in addition to the 20 percent evaluation in effect 
for left knee disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, subject to the laws and regulations governing 
effective dates of monetary awards.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 
- 6 -


- 7 -


